 SCNO BARGE LINES169SCNO Barge Lines, Inc.andNationalMaritimeUnion of America,AFL-CIO. Case 14-CA-1290515December 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 14 April 1981 Administrative Law JudgeJames M. Fitzpatrick issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The question presented is whether the Respond-ent violated Section 8(a)(1) of the Act by denyingnonemployee union organizers access to its boats tospeak to employee crewmen. Applying the test setforthinFairmont Hotel,'we find that, while theproperty right and the Section 7 right in issue hereare relatively equal in strength, the General Coun-sel failed to show that no reasonable means of com-municating the Union's organizational message toemployees, other than through ship access, existed.As set forth more fully below, in concluding thattheGeneral Counsel failed to make that showinghere, two factors are especially significant. First,although the Respondent denied the Union's re-quest to permit organizers access to its boats, it in-vited the Union to make other practical suggestionsfor implementing the employees' right to receiveinformation about organizing.When the Unionthen asked for employees' names and addresses, theRespondent provided them. Second, the Unionsimply did not make sufficient efforts with themeans at hand to show that those means were un-workable It made no attempt to visit the employ-ees at their homes or to obtain the employees'home telephone numbers. Nor did it demonstratethat the mailings it sent were not received, e.g., re-turnedwith "addressee unknown" notations. Itmerely showed that no one responded. Unless aunion has exhausted the reasonable means at hand,including requests to the employer for informationfacilitating communication with the employees, orhas proven that such means would fail, we cannotconclude that no alternative means for the 'Union'282 NLRB 139 (1986)to communicate its organizational message to theemployees existed.The facts, fully set forth in the judge's decision,may be summarized as follows. The Respondentoperates towboats and barges along the Illinois,Mississippi,Missouri, and Ohio Rivers. Having un-successfully attempted to organize the Respond-ent's crewmembers in 1970,2 the Union in April19793 initiated an organizing campaign directed at20 nonunion towboat companies, including the Re-spondent. In late July the Union mailed a letter tothe Respondent notifying it of the Union's organiz-ing drive and requesting access to all companyboats.The Respondent denied the Union's requestfor access but indicated that it had no intention ofinterferingwith employees' rights under the Actandwould seriously consider any realistic andpractical suggestions on how implementation ofthese rights might be carried out.4 The Union laterrequested "a mailing list of all employees on yourboats excluding captains and pilots, also their homeaddresses and the company address by boat." On10 September the Respondent promised to providethe Union with a list and on 14 September provid-ed the names of its 75 nonsupervisory employeesand their home addresses.5InFairmont Hotel,supra, the Board enumeratedsome of the factors to be considered in determiningthe relative strength or weakness of property andSection 7 rights.6 Applying these factors, we findthat the Respondent here has a very strong proper-ty right. The property in question, the Respond-ent's towboats, are constantly in motion along theriver system. The towboats never dock and rarely2The Union's 1970 organizational efforts are chronicled inSioux City& New Orleans Barge Lines,193 NLRB 382 (1971), enf denied 472 F 2d753 (8th Cir 1973)3All dates herein are in 1979 unless otherwise indicated4Due to delays in delivery of both parties' letters, for assorted reasonsdetailed in the judge's decision, the Union thought the Respondent hadnot replied to its initial access request and filed the instant charges5Our dissenting colleague unfairly labels the Respondent as the "em-ployer who denied the Union's express request for employee companyaddresses by boat to facilitate ship-to-shore telephone solicitation " Con-trary to our colleague's characterization, the Union's request for employ-ees' names and addresses gave no indication that the Union wanted thisinformation in order "to facilitate ship-to-shore telephone solicitation "Moreover, the Respondent voluntarily complied with the essence of theUnion's request by supplying the employees' names and addresses, andthere is no showing that the Respondent's failure to identify the boat onwhich each listed employee worked was anything more than an over-sight Indeed, the Union apparently was satisfied with the list, as it madeno complaint that this information was lacking Additionally, contrary toour colleague, the Union's rejection, as an organizing technique, of tele-phoning employees on the Respondent's boats was not directly tied tothe Respondent's failure to identify the employees by vessel The Unioncited several reasons for not telephoning the employees on the boats, in-cluding that the employees' supervisor would be present during any tele-phone conversation, that in order to make such a call one must know theapproximate location of the boat, and that the Union would be unable toask for crew members by name6Fairmont Hotel,supra at 141287 NLRB No. 29 170DECISIONSOF THE NATIONAL LABORRELATIONS BOARDtie up along the river banks. Work on the towboatsgoes on around the clock. The only nonemployeeswho routinely come aboard are those providingbusiness services essential to the Respondent's con-tinued operation. The space on the towboats isconfined.To get to the lounge or galley area,where crewmen spend personal time while aboardship, requires passing through working areas, nec-essarily raising the risk of interference with pro-duction. Further, because the towboats are in con-stantmotion along the river system, coordinatingthe access of union organizers would impose aburden on the Respondent's personnel.There can be no question but that the right ofworkers to organize freely for the purpose of col-lective bargaining is a very strong Section 7 right,one found by the Supreme Court to be "at the verycore of the purpose for which the NLRA was en-acted."7Here, union organizers sought access tovessels of the Respondent, the targeted employer,in furtherance of this paramount right of employeesto organize.8We thus find that both the property and Section7 rights are very strong and stand on relativelyequal footing. Accordingly, it is necessary to con-sider whether the General Counsel has shown thatreasonable alternative means by which the Unioncould have communicated its message other thanby boarding the Respondent's boats were not avail-able. 9In considering this question, it is instructive toreview the Supreme Court's decision inBabcock &Wilcox,supra, the seminal case involving the ac-commodation of property rights and Section 7rights.InBabcock &Wilcox,union organizerssought access to privately owned parking lots at anindustrial site so that they could organize the em-ployees.As both rights claimed were important'Sears, Roebuck & Co v San Diego County District Council of Carpen-ters436 U S 180, 206 fn 42 (1978)8Fairmont Hotelsupra at 142 fn 189Member Stephens readsNLRB v Babcock & Wilcox Co,351U S105 (1956), as holding that, when nonemployee union agents seek accessto private property to organize an employer's employees, and when thereis no claim that the property owner has discriminated against unions in itsaccess restrictions, we can order access only if it is demonstrated that thelocation of the employees' workplace and living quarters are such that"the employees [are] beyond the reach of reasonable union efforts tocommunicate with them" Id at 113 Hence, he believes that weneed not engage in any balancing of Sec 7 rights against property rightsbefore applying the reasonable alternative means test He agrees,howev-er, that the balance struck in this opinion comports with the principles ofFairmont Hotel,supraInMember Babson's view, the analysis set forth inFairmont Hotelisconsistent withBabcock & Wilcox,supra InBabcock & Wilcox,the prop-erty and Sec 7 rights were each compelling As both rights were com-pelling, the Supreme Court proceeded to examine whether there were al-ternative means of communication available to the union that would ac-commodate the union's Sec 7 right while maintaining the employer'sproperty right In Member Babson's view, the Court's analysis inBabcock& Wilcoxassumed the relative equality of the Sec 7 and property rightsin issue SeeFairmont Hotel,supra at 142 fn 18ones, the Court carefully reviewed the facts beforeit to ascertain if there were some way that the Sec-tion 7 right in issue could be effectuated withoutrequiring trespassory access. The Court concludedthat access to the employees could be obtained inthe adjacent town or at the employees' homes.Therefore, access to Babcock & Wilcox's privatepropertywas denied. The Court specifically ac-knowledged that in rare circumstances the accom-modation principle may require trespassory organi-zational activities, citingNLRB v. Lake SuperiorLumber Corp.,1°a case invalidating restrictionsplaced on access to employees living and workingat an isolated lumber camp. InSears,Roebuck &Co. v. San Diego County District Council of Carpen-ters,l1the Court again acknowledged the existenceof such rare circumstances, citingLake SuperiorLumberand alsoNLRB v. S & H Grossinger's,12 adecision ordering union access to employees livingand working on the premises of a resort hotel.Therefore, hadBabcock & Wilcoxinvolved a com-pany town, for example, where all or a majority ofthe employees in question both lived and worked,the Court might well have struck the balance dif-ferently. But, clearly, on the facts before it inBab-cock & Wilcox,the Court implicitly found the obvi-ous additional burden or cost of organizing in thetown, on the street, and at the employees' homeswas not sufficient to overcome the private charac-ter of the property right at stake.On the record before us here, while the alterna-tives available to the Union are not as favorable asthe alternatives inBabcock & Wilcox,theGeneralCounsel has not demonstrated the existence of"unique obstacles to nontrespassory methods ofcommunicationwith the employees" 13 such aswere present inLake Superior Lumber,supra, orGrossinger's,supra.Certain features distinguish the instant case fromLake Superior LumberandGrossinger's,where theinaccessibility of the employees was found to justi-fy entry of nonemployee organizers onto the em-ployer's property.While SCNO's crewmen liveand work on SCNO's premises, they do so for only30 days at a time. Afterwards, they spend an equalperiod of time on leave, during which they gener-ally return to their homes.14 By contrast, inGros-10 167 F 2d 147 (6th Cir 1948)l l Supra,436 U S at 205 fn 4112 372 F 2d 26 (2d Cir 1967),enfg as modified156 NLRB 233 (1965)13 Sears,436 U S at 205 fn 4114The record indicates that when arrangements are made for crewchanges, a prime consideration about where a crewman gets on or off theboat is availability of commercial transportation between that point andhis home Also, the Respondent's office makes arrangements for replace-ments to travel from home to the point the exchange is going to be madeWe infer from these facts that crewmen generally go home for their 30-day leave period SCNO BARGE LINESsinger's,60 percent of the employees lived as wellas worked on the employer's property and there isno indicationthat theyhad frequent,lengthy leaveperiods duringwhichthey returned to a homeaway from the employer'sproperty.InLake Supe-rior Lumber,there is no indication of leave periodsat all.Thesedistinctions are of great importance be-cause in this case the Respondent provided theUnion withthe crewmen'snames and home ad-dresses.15Thispresented an opportunity for theUnion to mail campaign materials to the crewmenand to telephone or visit the crewmen at homeduring their lengthy leave periods.16Because ofthe record of some prior union success in contact-ing the Respondent's crewmen,we find the Gener-alCounsel has a particular obligation in this case,as a part of establishing absence of alternativemeans, either to showthat the Uniontried unsuc-cessfully to reach the crewmen through telephonecalls and home visits or to demonstrate concretelywhy suchefforts would not have worked.SiouxCity & NewOrleans Barge Lines,arose from theUnion's earlier attempt to organize the Respond-ent's crewmen.As reportedin that case,17 theUnion,withoutobtaining access to the Respondent'sboats, succeeded in filing a representation petitionnecessaryfor theholding of an election,and, there-fore,obtained the requisite authorization card sig-natures from at least 30 percent of the Respond-ent's crewmen to support the petition.' aThus, theUnion at that time apparently managed to commu-nicatewith a significant number of the crewmeneven absent ship access.More importantly, an in-tervenor in the election, the Inland Boatman'sUnion (IBU), using 10 organizers and lists of crew-men's names and home addresses supplied bySCNO,over a periodof 35 daysmanaged, withoutis Thus,the Respondent took advantage of the suggestion made in an-other access case,NLRB v Tamiment,Inc., 451 F.2d 794,798-799 (3dCir. 1971) (footnote omitted),where the court, discussing alternativemeans of communication,stated. "While management need not providesuch a list [of employees'names and addresses]in advance of a LaborBoard sponsored election(ExcelsiorUnderwear,Inc.,156NLRB 1236(1966)), it is free to do so if it wishes,and it may be particularly willingto yield to this request to retain the atmosphere of quiet and serenity atits[facility]." Indeed,the court,in refusing to order the employer togrant access to outside organizers, distinguishedGrossinger's,supra,which concerned a similar employer,on the basis,in part,that inGros-singer'sthe Union's request for a list of employees' names and addresseshad been turned down,while inTamimentthere had been no such refus-al.16 Supplied with the crewmen's names and addresses, the Union pre-sumably could have obtained their telephone numbers from telephone di-rectories or directory assistance As the judge notes in sec III,B,4,f of hisdecision,the Union never asked the Respondent for the crewmen's tele-phone numbers.It is possible that the Respondent, if asked, would havesupplied these also, as it had voluntarily supplied the crewmen's namesand addresses on request of the Union17 193 NLRB 382 (1971)18 See Sec.101 18(a), Board Rules and Regulations.171boarding the Respondent's boats, to make "eyeball-to-eyeball contacts" 19 with 35 of the 118 crewmenthen in the unit, including contacts at crewmen'shomes, alongside an SCNO boat,at a dock inKansasCity,and at the Omaha terminal. Thus,even in that relatively short period of time, theIBU was able to make personal contact with a sig-nificant number of the crewmen. The techniquesused by the IBU included making long-distancetelephone calls as well as home visits.In view of the fact, then, that both the Unionand the IBU have achieved a fair measure of suc-cess in communicatingwiththeRespondent'screwmen in the past,the IBU having used,in part,the methods of telephone calls and home visits todo so, it is particularly necessary for a showing tobe made that, in the organizing campaign at issuehere, these methods were attempted or that theywould have been futile.20 Requiring such a show-ing comports with the Supreme Court's indicationinBabcock & Wilcoxthat the methods ofcommuni-cation that may serve as alternatives to entry onprivate property are communication through the"usual channels" or"usualmethods of impartinginformation,"such as sending literaturethrough themail or talking to employees on the street, at theirhomes, or over the telephone .21 No such showingwas made here. Contrary to the judge, we do notfind that the dispersion of the employees' homesover 12 States rules out telephone calls and homevisits as possible alternative means of communica-tion.The geographic dispersion of the crewmen'sresidences presents no obstacle to the Union's tele-phoning the crewmen. The Union did not knowwhen each crewman was going to be on leave, soitmight have been necessary to make several callsto some crewmen's homes, but this does not maketelephoning an unreasonable alternative.The geographic dispersion of the crewmen'shomes presents a more significant obstacle to homevisits.However, over one-third of the crewmenlivewithin a 50-mile radius of three cities in whichtheUnion has patrolmen(business agents): St.Louis (16 crewmen), Paducah (8 crewmen), andMemphis(3 crewmen).We do not find it unreason-able to expect the Union to at least attempt to visitthese crewmen at their homes. Telephone callscould be made in advance to set up such visits toavoid making unscheduled trips to the crewmen'shomes and finding them absent. Although, as the19 193 NLRB at 385.20 In denying enforcement to the Board's order in the prior case, thecourt of appeals relied in parton the IBU's success in contactingemploy-ees withoutboarding SCNO'sboats.SeeNLRB v. Sioux City & New Or-leansBarge Lines,472 F 2d 753 at 756 (8th Cir 1973)21NLRB Y. Babcock & Wilcox Co,supra, 351 U.S.at 112, 113. 172DECISIONSOF THE NATIONAL LABORRELATIONS BOARDGeneralCounsel points out, 44 percent of thecrewmen's mailing addresses lack street numbers,many of these addresses are located in small com-munities where inquiry in the town would be likelyto disclose the locations of the crewmen's homes.Moreover, if visits are arranged in advancethrough telephone calls, street addresses could beascertained during the same calls. Alternatively,the Union could invite crewmen in a locality toattend a meeting at the Union's office or other cen-tral location. Regarding the crewmen who do notlive near cities where the Union has patrolmen, it ispossible that the Union could arrange through tele-phone calls to meet some of them should they planto be in the vicinity of these waterfront cities.22Even the judge, who accepted the GeneralCounsel's argument that no alternative means ofcommunication existed, acknowledged that "a con-tinuing program of calls and home visits over anextended period of time arguably could reach allcrewmembers."23 He concluded, however, that the1-22We find the testimony of organizer Guay, the only union witness,inadequate to establish that home visits or telephone calls would not con-stitute a reasonable means for the Union to communicate its message tothe Respondent's crewmenWhile indicating that the Union, in decidingnot to try to contact the Respondent's crewmen at home, relied in parton its past experience, Guay gave no account of the prior union efforts toreach employees at home or how methodically or diligently such effortswere conductedMoreover, his testimony that "it would be almost im-possible to get everybody" does not justify making no effort to reachanyone The General Counsel's offer of proof that, in an election case inwhich the Union had anExcelsiorlist,attempts to make face-to-face con-tactwith the employees were "fruitless" is merely conclusory, as theoffer of proof failed to set forth any specific facts concerning what ef-forts the Union made to reach the employees2' See secIII,B,4,f of the judge's decisionOur dissenting colleaguecontends that a program of telephone calls and home visits would notoffer a reasonable opportunity for face-to-face solicitation, specifically re-jecting the notion that lists of employees' home addresses might be ade-quate tools, in lieu of access, to organize workersWe do not hold, how-ever, that such a program necessarily would provide a reasonable meansfor the Union to communicate its message to the employees, but rathermerely that the General Counsel failed to meet her burden of showing inthis case that such a program would not provide a reasonable means forobtaining such communicationMoreover, our colleague places too muchemphasis on a requirement of face-to-face contact InNLRB v Tami-ment,Inc,451 F 2d 794 (3d Cir 1971), which our colleague cites in sup-port of the necessity of face-to-face contact, the court refused to orderthat organizers be granted access to a summer resort, despite the factthat, as well as working on the premises, 85 percent of the resort's em-ployees lived on the premises in cottages without telephones The courtindicated that the union should try to write letters to the employees, postnotices, place ads in newspapers, and hold meetings for employee-, toattendNLRB v United Aircraft Corp,324 F 2d 128 (2d Cir 1963), alsocited by our colleague, does not concern a demand for access by outsideorganizers, but rather concerns an employer's rule prohibiting employeesfrom distributing union literature on their own time in nonwork areas ofthe plant The court found various alternative means of communicationto be less effective, but in doing so it was measuring them against in-plantsolicitation by fellow employeesCommunication by outside organizerswas not addressed Finally, inHutzler BrosCo,241NLRB 914, 916(1979), also cited by our colleague, the administrative law judge, whosedecision the Board adopted, statedAs to the use of mail, telephone solicitation, or home visits, I do notunderstand either the General Counsel or the Union to contend thatsuch means of communication would not constitute reasonable alter-native channels of communication if the Union were in possession ofthe names and addresses of Respondent's employees In my judg-cost and effort of such a program ruled it out as areasonable alternative.We disagree. It has not beenshown that the effort that would be required is ex-cessive.Moreover, there is no evidence concerningthe costs of such an organizing program and it isnot on its face so expensive that we can concludethat it would be unreasonably costly.Itmay be that reasonable efforts to reach thecrewmen by these methods would not result in theUnion's achieving personal contact with all ofthem.As the Union, however, neither attemptedthese methods nor demonstrated that, if diligentlytried, these methods would have failed, we cannotdetermine what the results would have been.24In sum, we conclude that, while the Respond-ent'sproperty right and the Union's Section 7rights are relatively equal in strength, the GeneralCounsel failed to show that there were no reasona-ble alternativemeans through which the Unioncould have communicated its organizational mes-sage to the Respondent's crewmen.25 Accordingly,we shall dismiss the complaint.ment, such channels of communication are reasonable alternatives toencroachment on Respondent's property rights However, the Uniondid not know the names, even less the addresses, of Respondent'semployees As noted earlier, Respondent refused the Union's requestfor the names and addresses of its employeesThus, alternatives such as use of the mail and telephone were regardedby the Board inHutzler Brosas providing enough "personal contact"with employees to constitute reasonable alternative means of communica-tionAccordingly, our colleague's emphasis on the Union's having face-to-face contact with the employees is misplaced In any event, a programof telephone calls and home visits by the Union could well result in face-to-face contact with a substantial number of the Respondent's crewmen,and the General Counsel has not proved otherwise Thus, we are notconfronted in this case with asserted alternative means of communicationthat, even at best, would provide no face-to-face contact with employees24As noted, following receipt of the crewmen's names and addresses,the Union mailed literature to the crewmen on three occasions and re-ceived no responses This does not establish, however, that the Unionwas unable to communicate its message to the crewmen by use of thepostal system the lack of response may simply indicate a lack of interestby the crewmen No evidence was presented that letters were returnedbecause of incorrect addresses or otherwise not received21We find the Board's prior decisions ordering access to vessels aredistinguishable from the present case Unlike the present case, inInterlakeSteamship Co,174 NLRB 308 (1969), the employees spent almost alltheir time aboard ship from March to December each year InSabineTowingCo, 205 NLRB 423 (1973), enf denied in relevant part 599 F 2d663 (5th Cir 1979), while the ships made frequent brief stops in portsduring which employees went ashore and there is reference to employeeshaving vacations, there is no indication that employees had leave periodsallowing them to spend as much time at home as they did on ship, as isthe case with the Respondent's crewmen InBelcher Towing Co,238NLRB 446 (1978), enf denied 614 F 2d 88 (5th Cir 1980), on remand 256NLRB 666 (1981), enf denied without opinion 683 F 2d 418 (11th Cir1982), the employer did not provide the union with the employees' namesand home addresses and the union on its own was able to ascertain theaddresses of only half of the employees The unions involved in the rep-resentation election inSioux City & New Orleans Barge Lines,supra, likethe union here, had lists of employee names and addresses Additionally,the unions in SiouxCitywere provided the dates the employees would beoff duty and not on board the boats and the points where they might dis-embark or come aboardSioux City,however, is distinguishable in thataccess was sought there for the purpose of communicating the union'smessages to employees during the period between the filing of the peti-Continued SCNO BARGE LINES173ORDERThe complaintis dismissed.MEMBER JOHANSEN,dissenting.In the campaign to organize towboat employeesthat is the backdrop to both of today's boat accessdecisions, the Union asked each respondent for "amailing listof all employees on your boats exclud-ing captains and pilots;also their home addressesand the company address by boat." In G.W. Glad-dersTowing Co.,'issued today, the requests forboth list and access were denied.SCNO,the Re-spondent here, provided the list but, like Gladders,denied access. The Union used the list and otherdata to mail authorization card requests and otherappeals to employees,including the Respondent's,whose homes span a 12-State area. It received noresponse to its appeals and no authorization cardreturns.My colleaguesfindthis case distinguishable fromGladdersand dismiss on the ground that the Unionhere failed to use a method of communication-telephone solicitation as a catalyst to home orremote-situsmeetings-whichwas foreclosed inGladdersby Gladders' denial of its requests forhome and mail addresses.I cannot agree.The alter-native my colleagues propose is one "beyond thereach of reasonable union efforts" to communicatewith workers by the "usual channels" contemplat-ed inNLRB v. Babcock & Wilcox,351U.S. 105,112 (1956).I draw this conclusion first on the basisof the impressive record the Union has developedof using alternative means.Secondly, I find thatgiven the geographic dispersal of the boatmen'sresidences and their relatively uncertain availabilityat any given time, the technique proposed offers noclear opportunity for organizers to communicatewith employees the only way truly effective-byface-to-face contact. Specifically, I reject the con-tion (3 September 1970) and the election(13 and 30 October). (Theaccess request was made to the employer on 29 September)Since therecord showed that employees generally worked for 45 consecutive dayswithout taking leave,a number of employees may well have been effec-tively incommunicado to the union organizers throughout the campaignperiod,while remaining potentially accessible,day and night,to the em-ployer's campaign messages throughout that same periodWe also findHusky Oil NPR Operations,245 NLRB 353(1979), enfd.669 F.2d 643(10th Cir 1982),distinguishable from the present case. InHusky Oil,employees often spent their leave periods traveling and thuswere not reachable at home during such time In the present case, asnoted above,in the absence of evidence to the contrary, see In.15 supra,we have inferred that employees generally spend their leave periods athome and thus may be contacted there.The General Counsel,who bearsthe burden of showing the absence of alternative means of communica-tion,made no contention and introduced no evidence to the contrary.Husky Oilis further distinguishable in that in the present case, as dis-cussed above,there is a history of prior organizing efforts in whichunions achieved some success in communicating with the Respondent'semployees despite being denied access to the Respondent's property.There was no similar history inHusky Oil.1287 NLRB 186clusionthat lists ofhome addresses of employeesmight be adequate tools, in lieuof access, to orga-nize workers.If thereisa viable distinctionto be drawn be-tween this caseandGladdersit isthat here, wheremy colleaguesdenyaccess,theUnionmade themore completerecord of explored, tried, and failedalternativemeans.In fact, in terms of diligence inpursuing alternativesmet with lowreturn on in-vestment,the Union's recordexceeds those in eachof the litany of boataccess casescited at the con-clusionof the majorityopinion, distinguished thereby myriad other factualcircumstances.Here, theUnion made the following endeavorsin lieu ofaccess:First,withthe assistanceof union patrol-men at various points alongthe riversystem,Inter-national RepresentativeJohn Guaymet about 10 to12 unionizedboatspromotingthe Unionand dis-tributedliteratureand blankauthorizationcards foremployeesto pass along to their unrepresented col-leagueswhenever they got the chance.Second, inearlyJune1979 andagainon 6 Augustorganizersstationed themselvesatLock 26 in Alton,Illinois,and hailed crewmenon an SCNO boat only tohave theirsummonsesdrowned byroaring enginesand theirrequeststo go aboarddenied.Third, asnoted, the Unionbegan developing mailing lists inAugust, and by a 30 Augustletter requested a mail-ing list from the Respondent. It put thelist to usein three separate mailings with the assistance of acomputerizedmailingfirm.The firstmailing inearly October consisted of a letterand a campaignpamphlet containing a businessreply authorizationcard; the second on 22 Octobercontained theabovematerials and aletter from the Union's rivercoordinatorstressingthe benefitsof unionization;and a third Novembermailing contained campaignpamphletand businessreply authorizations.Theletterswere preparedespeciallyfor the currentcampaign to organizeemployees of SCNO, andtheyappealedspecifically to those employees.More thanmerely dispensing campaign literaturethat would be read and thrown away, each of thethreemailings appealedto the employeeto return abusinessreply authorization card. Upon receivingno responsesfrom employees, the Unionreason-ably inferred that itsmailing campaign failed ade-quatelyto communicate its appeal to crewmem-bers.2Fourth, the Unionexplored andrejected2The majority states that the lack of response may be equally indica-tive of a lack of interest.This merely begs the question whether suchlack of interest is one to which the crewmembers were irreversibly pre-disposed or whether simply, in terms of capacity to communicate, "mailisno substitute for face-to-face contact."NLRB Y. Tamiment,Inc., 451F 2d 794,798 (3d Cir.1971), citingNLRB P United Aircraft Corp,324F 2d 128,130 (2d Cir 1963). 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDship-to-shore telecommunication, in part because ofthe Respondent's failure to comply with its requestfor information identifying the employees byvessel.3Finally, the Union also explored and ra-tionally rejected, for reasons set forth by the judge,use of mass media and contact with employees atpoints of boarding and deboarding, including tav-erns in the vicinity of the ports.This record establishes that in this organizingcampaign, the Union made reasonable attempts andcrewmembers were "beyond reach of the Union'sreasonableattempts" to communicate with them offthe employer's property.4 As found by the BoardinAlaska Barite Co.,197 NLRB 1023 (1972), enfd.83LRRM 2992 (9th Cir. 1973), cert. denied 414U.S. 1025 (1973), theissueis"whether, with dueregard for the physical circumstances, complainantUnion has really had opportunities for effectualpersonal contact, not whether it has or has notmade use of some opportunities for communicationwhich may have been available."5 Here, where theUnion has had opportunities for effective personalcommunication,ithasattemptedthemandachieved no discernible success; where alternativescould be effectively ruled out as producing no suchopportunity, they have been reasonably rejected.Both the Board and the courts have recognizedface-to-face contact asan essentialelement of effec-tive union organizing.6 The alternative techniqueadvanced by the majority falls short of offering areasonable opportunity for face-to-face solicitation.First, the obstacles to any direct home door-to-door solicitation using the mailing list are manifest:It is undisputed that the Union did not know when3The Respondent's decision to ignore the request for a boat addresslist foreclosed any communication whatsoever with crewmembers aboardship either by mail,sea, e g,Interlake SteamshipCo,174NLRB 308(1969), or byship-to-shore telephone Asked why he anticipated the latteravenue to be fruitless,Guay testified that in order to reach crewmembersaboard the boats telephonically,it is necessary to identify the approxi-mate location of the boat,and then"you would almost have to ask for anindividual crewmember by name "Undisputedly, the Union had no othermeans of obtaining individual crewmember boat addresses when its re-quest was denied Guay added that even assuming he could reach crew-members in this manner,conversations with them over an open channelwould be subject to employer surveillance4Babcock&Wilcox,351 U S at 112 (emphasis added)5In enforcing the Board'sorder inAlaska Barite(employees at aremote island mining site free to go home weekly on 3-night,2-day week-ends),the Ninth CircuitCourtof Appeals found the Board's conclusions"justified by the rule announced inNLRB v Babcock&Wilcox,351U S105, 112-113 (1956)" 83 LRRM2992,cert denied414 U S 1025 (1973)6 SeeHusky Oil NPR OperationsvNLRB,669 F 2d 643, 646 (10th Cir1982) ("considerable importanceof face-to-face contact between unionorganizers and employees,especially when other forms of communicationare ineffective or expensive"),NLRB v Tamiment,Inc,451 F 2d 794,798 (3d Cir 1971) ("effective effort" necessary"to communicate withemployees and generate face-to-face contact"),NLRB v UnitedAircraftCorp,324 F 2d 128,130 (2d Cir 1963) (alternatives to personal contact"bear without exception the flaws of greater expense and effort and alower degree of effectiveness"),Hutzler Bros,241 NLRB 914,916 (1979),enf denied on other grounds 630 F 2d 1012(4th Cir 1980)See fn 10and accompanying text, infraindividual crewman would be on leave and thuswhen they might be at home. Further, 44 percentof the crewmen's addresses appearing on the em-ployer-generated list contained no street addresses;many were situated in isolated rural communities.Thus, the preliminary telephone gauntlet thatwould necessarily precede direct personal appealsunder the majority's holding would be run as fol-lows: The Union would first request a current tele-phone list. If refused or if the quality of the listwere unsatisfactory,7 it would then be required tocompile telephonelistingsfrom telephone directo-ries of the areas crewmen live or directoryassist-ance to match against the street or town designa-tions on the Employer's list. If successful, it wouldthen seek to persuade the crewmember to invite itsrepresentative into his home or spend part of hisleave traveling to a union office or other central lo-cation.This technique of telemarketing representationalappeals is well beyond the "usual channels" of al-ternatives the Supreme Court approved inBabcock& Wilcox.Undeniably, the Supreme Court notedtelephone communication among the alternativesopen to the Union inBabcock & Wilcox.8However,italso found that union representatives had com-municated directly with many of the employees itwas seeking to organize by talking with them onthe streets of Paris, Texas, a community of 21,000people where 40 percent of the workers lived 1mile from the plant. These other available channelsand the measurably greater general ease of accessbywhich Babcock & Wilcox employees werereached under those geographic conditions contraststarkly with the present facts.9 Similarly, inHutzler' I do not infer that the same employer who denied the Union's ex-press request for employee company addresses by boat to facilitate ship-to-shore telephone solicitation during nonworking time would supplyhome telephone numbers on further request See fn 3, supra8Babcock & Wilcox,351 U S at 1139Significantly, access to a remote oil drilling camp was granted inHusky Oil NPR Operations,245 NLRB 353, enfd 669 F 2d 643 (9th Cir1982),where 80-85 percent of the employees, who took frequent 2-weekleave periods, had residences in the Anchorage, Alaska area See alsoNLRB v S & H Grossinger's,372 F 2d 26 (2d Cir 1967) (access to therespondent's hotel approved notwithstanding a concentration of 90 per-cent of all nonresident employees, composing 40 percent of the unit,within a mile or two of the hotel), cited with approval by the SupremeCourt in Sears,Roebuck & Co v San Diego County District Council ofCarpenters,436 US 180, 206 fn 42 (1978) See alsoHutzler Bros vNLRB,630 F 2d 1012, 1017 (4th Cir 1980) In view of their heavy reli-ance on the Third Circuit's decision inNLRB v Tamiment, Inc,451 F 2d794 (1971), 1 question why my colleagues stop short of a clear affirmationof that and the Second Circuit's standard for justifying access, whichclearly conflicts with the views of the Ninth, Tenth, and Fourth Circuitsdiscussed and applied above According to theTamimentcourt, "[ilt isonly afterthe unionhasmade a showing that it used reasonableefforttoutilize 'other available channels of communication' that the Board shouldproceed to consider the total effectiveness of these efforts and the coun-tervailing inconvenience and injury to the employer" 451 F 2d at799 (emphasis added) AccordNLRB v NewPines, Inc, 468 F 2d 427,429 (2d Cir 1972)1 SCNO BARGE LINESBros.Co., 241NLRB 914 (1979), where all 550 em-ployees of the respondent's Towson, Maryland de-partment store lived in the Baltimore metropolitanarea, a well-orchestrated telephone campaign couldbe expected to yield face-to-face contact with em-ployees either at organizationalmeetingsor in theirhomes. 1 ° It is one thing to require the organizer toavail himself of telephone techniques in combina-tion with face-to-face personal communication; it isanother to condition the latter form of communica-tion on the Union's successinmasteringthe tele-phonelines.Thus, consistently with the analysis ofthe Board inAlaska Barite,set forth above, en-dorsed by the Ninth Circuit enforcing that deci-sion, and by the Tenth Circuit Court of Appeals inHusky Oil,1 i I find it is possible on these facts tojudge the effectiveness of this proposed method ofcommunication without first requiring the Union totry it,1 2 and I find that its effectiveness is patentlyminimal.10Contrary to the intimation of my colleagues, nothing in the Board'sdecision inHutzler Brossuggests that the union would achieve the neces-sary "personal contacts" simply by talking to workers over the phoneand leaving it at thatWhen employees all live in the same metropolitanarea, a union logically uses its telephone resources to seek out opportuni-ties to appeal to those employees in person Further, in denying enforce-ment to the Board's order in that case, the Fourth Circuit noted that, incontrast to that local campaign where it found the Union's effort to be"lackadaisical,"[a]s employees become more isolated and the task of communicatingwith them becomes more difficult-less efforts may be required ofunion organizers to garner evidence that alternative reasonablemeans of communication are unavailableHutzler Bros v NLRB,630 F 2d 1012, 1017 (4th Cir 1980)11"We believe thatBabcock & Wilcoxdoes not requirea union toresort to unsatisfactory means of communication and that we may assessthe channels available to the union without first requiring the union totry them " 669 F 2d at 64512 In contrast, the record of tried-and-failed home contacts is pivotaltomy colleagues' resolution of this case They find that the GeneralCounsel, precluded from adducing such evidence at hearing, has inad-equately preserved the issue on appeal by making the following offer ofproof after an objection by the Respondent's counsel to a question re-garding the use of a list of names and addresses of geographically dis-persed employees in a recent organizing campaignMR LOCKE Your honor, without burdening the record with aquestion-and-answer offer of proof, I would offer to prove that inthis situationwhere they had the Excelsior list, their attempts tomake face-to-face contact with these employees, even having theirmailing addresses, was fruitlessThe majority finds the offer of proof to be merely conclusory, andindeed even an informal offer of proof cannot state "mere conclusions"and must be "specific" and "detailed," Wigmore, IAEvidence §20a(Chadbourn rev 1970) However, Fed R Evid 103(a)(2) provides that anoffer of proof is unnecessary if "the substance of the evidence was appar-ent from the context within which the questions were asked " This prin-ciple should apply in light of (1) the prior question posed by the GeneralCounselMR LOCKE Has there been any occasion recently in which youhave tried to contact employees, personally,using a list of names andaddresses?WITNESS Yes(2) the witness' response to the next question that the list had been ob-tained prior to a Board election, (3) the following question to which theRespondent's objection was sustainedMR LOCKE What was the result of your attempts to contact em-ployees whose names were on the list'[and (4) the General Counsel's further elucidation of the testimony to beadduced175Regarding the contention that the Union's suc-cess in obtaining a showing of interest to support aprior representation petition in 1970 relates to itsburden of justifying access in 1979, I note first thefinding by the judge, with which my colleaguestake no issue, that resolution of issues raised re-garding the prior campaign inNLRB v. Sioux City& New Orleans Barge Lines,472 F.2d 753 (8th Cir.1973)(SCNO 1)has no preclusive effect underprinciples of collateral estoppel on the ground thatthe 1970 campaign involved a separate and distinctsetof factual circumstances. Second, while it istrue that inSCNO Ithe Intervenor Inland Boat-man'sUnion (IBU) was found by the court of ap-pealstohavemade "eyeball-to-eyeball contact"with 35 of the 118 employees, these observationswere based on findings by the trial examiner, whoidentified "relatively few contacts" made by IBUduring home visits.13 The rest of the 35 were madealongside company towboats and at boarding sta-tions-both of which alternatives in the presentcasehave undisputedly been either tried andproven unsuccessful or explored and rationally re-jected.There is irony in today's holding when viewedin light of the rationale supporting the majorityopinion inFairmont Hotel,282 NLRB 139 (1986).Fairmont,which both my colleagues apply to thesefacts, at least in the alternative, required that theBoard give thorough consideration to the natureand strength of competing property and statutoryrights,minimizingwhere possible the anomalousconsequences of "litmus test" deference to alterna-tivemeans of communications. Id. at 141. TheBoard restructured its access analysis on thepremisethat relatively arbitrary factual questionssuch as the scope of a union's intended audience-broad in the case of weaker Section 7 rights suchasarea standards activity-should not undulyburden a strong property interest as they had undera pre-Fairmont,Giant Food-type14analysis.15 Itshould follow that when an equally arbitrary audi-enceissue arisesin a representational campaign-MR LOCKEbased on past experiencethe expenditure ofmoney involved in traveling to these diverse placeswould justbe a waste of money because of the very unlikely prospect of achiev-ing results, even meeting peopleThus, to the extent that my colleagues would require a record of tried-and-failed home contacts, it can be fairly stated that the General Counselhas adequately noted her response to the objection and the substance ofwhat her witness would testify Of course, it could be argued that thesuccess or failure of the prior campaign such as the one to which thewitness would testify is immaterial in any event, as apparently was thejudge's view in sustaining the objection But this is clearly not my col-leagues'view as they rely on the Union's record in its 1970campaign13 193 NLRB 382, 384 (1971)14Giant Food Markets,241 NLRB 727 (1979), enf denied 633 F 2d 18(6th Cir 1980)15Fairmont,282 NLRB at 140-141 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe geographic dispersion of employees' homes-avery strong Section 7 interest should not be undulyburdened by this facet of the alternative means test,i.e., the requirement of extraordinary measures fortheUnion to prove its need for access to theBoard. The effort and expense exacted by the ma-joritywould have no place in a business with alocal work force; but they do here for precisely thereason that distorted the accommodation inGiantFood:because of the Union's wide and inaccessibleaudience In both situations, a right hanging in thebalance is unduly burdened by this factor. InGiant,itwas the property interest; here it is the Section 7interest. In my view, so long as the General Coun-sel has met her burden of showing that employeesare beyond the reach ofreasonablealternatives, andthe property right is no more compelling on bal-ance, the core Section 7 right to extend to employ-ees the offer of representation should be given fulllatitude.I agree with my colleagues that the Respondent'sproperty interest is substantialThe towboats are inconstantmotion along the river system.Workaboard the boats goes on 24 hours a day, and theboats are inaccessible to the public at large. Theproperty is not, however, reserved exclusively forthe use of the Respondent and its employees. Thus,a written guest policy is in effect extending beyondcrewmembers and their immediate families, andspouses do board the Respondent's ships at leastoccasionally.On balance, under the reasonable re-strictions to access recommended by the judge, Ido not find the property interest so strong that ex-clusion is warranted.The majority requires the Union to track down75 employees whose homes are to be found in afull quarter of the 48 contiguous States. They rangefrom Michigan in the north to Texas in the southand east as far as the State of Pennsylvania. Thesheer magnitude of the task gives stark rebuttal toits supposed reasonableness.In conclusion, I find in agreement with the judgethat the General Counsel has met her burden ofproving that the Union had no reasonable means ofcommunicating its organizational message to em-ployees.With due consideration of this significantfactor as it affects the Section 7 claim, I find thatthe Section 7 interest outweighs the property inter-est,and that the latter must therefore yield. Ac-cordingly, I would find, contrary to my colleagues,that the Respondent's refusal to allow organizersaboard its towboats violated Section 8(a)(1).KeltnerW Locke,Esq, for the General Counsel.Paul S. Kuelthau, Esq,of St Louis, Missouri, for the Re-spondent.Mr. John A Guay,of San Francisco, California, for theCharging PartyDECISIONJAMES M FITZPATRICK, Administrative Law JudgeThe Company here refused to allow union organizersaboard its towboats to talk with its unorganized crew-men. As set, out below, I find this refusal is an unfairlabor practiceThis is the second of two cases arising from unfairlabor practice charges filed August 23, 1979,' by the Na-tionalMaritime Union of America, AFL-CIO (Union orNMU) In the present matter, Case 14-CA-12905, thecharges were against Sioux City and New Orleans BargeLines, Inc.2 (Respondent or SCNO) In the other matter,Case 14-CA-12904, the charges were against G. W.Gladders Towing Company. On November 9 the caseswere administratively consolidated and a consolidatedcomplaint and notice of hearing issued. Both Respond-ents moved for severance and on November 20 the caseswere administratively severedOn December 5 anamended complaint issued against SCNO reflecting theseverance.This complaint alleges, inter alia, that SCNO commit-ted unfair labor practices proscribed by Section 8(a)(1) ofthe National Labor Relations Act (the Act), in a letter ofAugust 9 in which it denied the Union's request for itsnonemployee organizers to have access to SCNO tow-boats for purposes of organizing among SCNO crewmenOn November 19 the Union had requested withdrawal ofthe underlying charge against SCNO but withdrawalwas denied by the Board's Regional Director.On December 14 SCNO answered, denying that by itsletter it had engaged in an unfair labor practice Allother allegations, including jurisdiction and identity ofthe parties, are admitted. In its answer SCNO further al-leges that following receipt of a letter from the Union onJuly 26, it offered to meet and confer with the Unionconcerning the method of facilitating other access by theUnion to SCNO employees; that on August 30 the Unionresponded by requesting a mailing list of SCNO nonsu-pervisory employees; that on September 10 SCNO in-formed the Union such a list was being compiled; andthat on September 14 it forwarded the list to the Union.The answer also alleges thi t the Union already had ade-quate access to SCNO nonsupervisory employees with-out boarding company boats. SCNO further alleges thatin pressing the present complaint the General Counsel isactingarbitrarilyand capriciously and is harassingSCNO, that the Union's request to withdraw the chargesshould have been approved because the Union indicatedsatisfaction with the access to employees provided by thelistof employees furnished to it by SCNO; that in 1973theUnited States Circuit Court of Appeals for theEighth Circuit determined that denial of access by theUnion's organizers to Respondent's towboats did not vio-'All dates herein are in 1979 unless otherwise indicated2At the hearing herein the pleadings were amended to reflect the Re-spondent's correct name, SCNO Barge Lines, Inc SCNO BARGE LINESlate Section 8(a)(1) of the Act Respondent asks that thecomplaint be dismissed.The case was heard beforeme at St.Louis,Missouri,on December 19.Based on the entire record, including my observationof the witness, arguments of counsel, and considerationof the briefs of the General Counsel and the Respondent,Imake the followingFINDINGS OF FACT1.THE EMPLOYERA. Commerce and BusinessSCNO transports goods, wares, and commodities be-tween the several States of the United States by means oftowboats, tugboats, and bargesDuring the year endingJune 30, 1979, a period representative of its operations, itreceived over $50,000 for servicesas aninstrumentalityor link in interstate commerce. It is an employer engagedin commerce.B. Towboat Operations1.Size of fleet and rivers servedSCNO owns nine towboats of varying sizes that tra-verse the rivers, and one harbor boat that remains in thevicinity of Hartford,Illinois.3The number of towboatsinoperation varies depending on seasonal navigationconditions in the upper rivers and on the volume of busi-ness.When its own business does not requireallninevessels, it may charter out unneeded ones on a bare boatbasiswithout using its own crews In normal businessconditions it operates from seven to nine of its towboats,plus the harbor boat At the time of the hearing theCompany was operating only four towboats.Only one SCNO boat operates north of Hartford, Illi-nois. It operates north from Hartford and up the IllinoisRiver as far as Morris, Illinois. On the Missouri RiverSCNO operates three to five towboats depending on thevolume of its business. The larger boats operate fromHartford up the Missouri to Kansas City, Missouri Fromthere a smaller boat operates from Kansas City toOmaha, Nebraska, and Sioux City, Iowa. The Companyalso operates one boat on the Ohio River between Pitts-burgh and Cairo, Illinois, and two boats on the lowerMississippifrom St.Genevieve,Missouri,south toLuling, Louisiana, near New OrleansA barge is 35 feet wide and 195 feet long and the towson the lower Mississippi River are made up of 20 to 30barges.On the Missouri River tows are a maximum ofeight barges below Kansas City, four barges from KansasCity to Omaha, and two barges from Omaha to SiouxCityThere are no locks on the Missouri River nor arethere locks between the confluence of the Missouri andMississippi Rivers and New Orleans, Louisiana. The as-sembly point for barges from theIllinoisRiver and theMissouri River is Hartford, Illinois, where SCNO assem-bles tows for the lower Mississippi or, where the barges9The harbor boat is not involved in the present matter because it op-erates locally with crews that work a 12-hour shift and go home to sleep177are rerouted, for destinations on the Missouri, Illinois, orOhio Rivers. The larger boats pick up tows near StGenevieve and proceed southward They may drop offbarges destined for the Ohio River at Cairo, Illinois, andpick up barges there destined for New Orleans Theythen proceed southward In picking up or removingbarges from a tow, the towboat with the tow stands outinmidstream and a harbor tug brings out any additionalbarges to be added to the tow and takes from the towthose to be removed. The towboats are seldom, if ever,tied up along the bank The towboats are supplied withfuel and groceries and other supplies as they proceedalong the river and do not stop to be suppliedTowboats normally carry a crew of from 9 to 11 per-sons In the lower Mississippi they carry five deckhandsand a mate, a cook, an assistant engineer, a chief engi-neer, a pilot, and a captain All except the cook worksquare watches, that is 6 hours on and 6 hours off Thelarger boats have crew lounges. The smaller boats usethe galley as a lounge, the galley being the place wherethe cooking is done and the crew eats The pilot and thecaptain work alternate watches as do the chief engineerand the assistant engineer. The deck crew, which con-sistsof the five deckhands and the mate, also split thewatches so that three are on duty at a time.Deckhands perform manual labor, handling ratchets,slings,wires, and ropes. Their main function is to securethe barges together so that the tow and towboat operateas a unit The deck crew also breaks barges out of thetow, checks for water in the compartments of the barges(pumping out any water they find), checks for cleanlinesson the towboat, and performs housekeeping duties suchas chipping,painting,and loading supplies The engineerand assistant engineer working under his direction are re-sponsible for the upkeep of the machinery on the tow-boat.The captainis in chargeof the towboat and the tow.He and the pilot work opposite watches and are engagedin steering the tow and controlling its speed on their re-spective watches. Either the captain or pilot is in touchwith the company home office three times a day byradio at 6 a m, 10.45 a m, and 3 45 p m.A normal tour of duty for a crewmember is 30 dayson the towboat and 30 days off. They are paid for 60days In the Illinois area crewmembers normally get offthe boat either at Peoria or St Louis If they are work-ing on the Missouri they get off either at St. Louis,Kansas City, or Omaha. On the lower Mississippi theyget off at Memphis or New Orleans, and on the OhioRiver, at Paducah, Louisville, or Pittsburgh. A primeconsideration regarding where a man gets on and off theboat is commercial transportation from and to that pointand his home. The crew is not changed all at once, thechanges being staggeredThe changing of the crew is handled by the captainand the crew dispatcher at the Respondent's main officein St Louis At the 3-45 p.m contact with the boat, thecaptain ordinarily informs the office in St. Louis of thenumber of expected crew changes, the number of re-placements, and the time and date on which he expectstomake the change The office arranges with the re- 178DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDplacements to travel from home to the place where theexchange is to be made. The captain is notified and, aday or so prior to arrival at the place where the ex-change is to be made, he contacts the company that per-forms harbor services at that place, informing them ofthe estimated time of arrival and the crewmember he ex-pects to pick up. The harbor service companyarrangesto transport the arriving crewmember from its facilitiesto the tow on arrival at the appointed place. The crew-member being replaced then gets off and the new crew-member gets on. The same procedure is followed in caserepairmen, such as radar electricians, are needed on thetowboat.II.THE UNIONThe Union, a labor organization as contemplated inthe Act, represents maritime personnel including employ-ees aboard vessels on the inland waterways of the UnitedStates.Itmaintains an office in San Francisco andbranch offices in Omaha, Nebraska, St. Louis, Missouri,Paducah, Kentucky, Memphis, Tennessee, New Orleans,Louisiana, and Joliet, Illinois. The Union also maintainspatrolmen (business agents) at various points along theMississippi River system, including the union offices atthe cities mentioned.The Union maintains collective-bargaining agreementswith certain towboat companies that operate on the riversystem, whose crewmen it represents. On these vessels ithas designated delegates among the crewmembers whofulfillfunctions similar to a shop steward in a plantashore.'III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union Campaign1. Initial planningIn April 1979 the Union decided toinitiate an organiz-ing campaign to extend its membership among towboatemployees working on the navigable portions of the Mis-sissippi River watershed Henry Dooley, international or-ganizer located in San Francisco, was put in charge ascoordinator and John Guay, also an international orga-nizer from San Francisco, was made second in charge.These two men set up an organizing committee consist-ingof themselves and Raymond Zaporowski andThomasBlessie,bothorganizersworking out of theUnion's Omaha office. The committee reviewed past or-ganizing activities of the Union on the Mississippi Riversystem and targeted 20 nonunion towboat companies, in-cluding SCNO, for organizing activity.2. June activityIn the week of June 4 Guay toured the river system,enlisting the assistanceof union patrolmen in union of-fices in Joliet, Paducah, and St. Louis, and touring as farsouth as Memphis and New Orleans. During this tour hewent aboard whatever towboats he discovered that em-ployed crewsunionizedwith the NMU, including boatsat Paducah and Cairo and some tied up near lock 26 nearAlton,Illinois.He asked these unionized crewmen topromote the Union with crewmenon nonunionboats onthose occasions when they might be tied up next to themormight be exchanging barges. For this purpose hehanded out supplies of his business card and also blankunion authorization cards that could be mailed back totheUnion if they succeeded in soliciting such pledges.He went aboard a total of 10 to 12 unionized boatsduring his June tour spreading the word in this fashion.During the first week of June, Guay and Zaporowskialso spotted an SCNO boat tied up along the bank nearlock 26 because of a traffic bottleneck at the lock. Guayattempted to hail one or two crewmen on deck but ap-parently communication was difficult because of noisefrom the highway behind him and from several nearbytowboats with running engines. A man emerged from thepilot house of the SCNO boat, who I infer was either thecaptain or the pilot, and asked Guay and Zaporowskiwhat they wanted. They identified themselves as NMUorganizers,saying they would like to get on the boat.The man at the pilot house replied, "No. It is privateproperty You cannot come aboard " The organizers thenleftAlso during his June tour Guay spotted anotherSCNO boat in the Baton Rouge-New Orleans area andalso onein the vicinity of Cairo, Illinois, but on both oc-casions the craft was in midstream where he could notcommunicate with those aboard.3.CorrespondenceBy a letter dated July 25, addressed to E ThomasDrennan aspresident of Respondent,4 Dooley notifiedRespondent that, the Union had commenced an organiz-ing drive on the Company's boats and requested accesson all company boats wherever they might be to meetwith the employees. In due course Respondent receivedthe letter and referred it to its attorneys for reply In themeantime,on August 6, Dooley sent to Company Presi-dent Frank Markland another letter identical to his July25 letter addressed to Drennan.On August 9 the Company's attorney Milton Talentresponded to Dooley's first letter. He denied the Union'srequest for access, giving as his reasons the numerousproblems presented, including uncertainty as to the cate-gory of employees involved and substantial interferencewith the company production and operations shouldaccess be granted. The letter further stated that SCNOhad no intention of interfering with its employees' rightsunder the Act and would fulfill its obligations to see thatsuch rights were fully implemented and given free playThe letter concluded by stating that any reasonable, real-istic, and practical suggestions as to how implementationof such rights might be carried out would be seriouslyconsidered,but that the Union's request for accessaboard SCNO boats was, under the circumstances, nei-ther realistic, reasonable, nor practical.This letter crossed Dooley's second letter, which theCompany received August 13. Although Talent's letterwas addressed to Dooley as rivers coordinator of theNMU at the street address for the Union in Omaha, asprinted on Dooley's letter, it was returned to Talent on4At the time Drennan was no longer company president SCNO BARGE LINESAugust 27 with a postal notation that 'Dooley was un-known at that address Meanwhile, Talent had receivedDooley's second letter and on August 14 responded to itin a short letter referring Dooley to Talent's first re-sponse of August 9 On August 23, not having heardfrom the Company, Dooley filed the unfair labor prac-tice charges that were served on Respondent the follow-ing dayWhen Talent's August 9 response to Dooley was 're-turned undelivered on August 27, he drafted anotherletter to Dooley dated August 28 noting the past corre-spondence and its misdirection and enclosing a copy ofhis August 9 letterOn August 30 Dooley sent another letter to the Com-pany, thisone againerroneously addressed, as was thefirst one, to Drennan as president, adding to his earlierrequest for access aboard company boats the further re-quest for "a mailinglistof all employees on your boatsexcluding captains and pilots, also their home addressesand the company address by boat " Talent replied to thisby a letter dated September 10 promising to supply theUnion with a list of nonsupervisory employees. On Sep-tember 14 he sent Dooley the promised list consisting of75 names of nonsupervisory employees with their homeaddresses4August activity`During the week of August 5 through 12, Guay re-turned to the St. Louis area for further organizing, con-centrating his efforts along the riverbank near lock 26,hewent aboard union boats, generally following hisprior organizing technique and using the same campaignmaterial to which he had added an informative reprintfrom the Union's newspaper and a pamphlet containinginformation about the Union with a new form of pledgecard allowing for five signatures. His hope was thatmembers aboard union boats would succeed in passingthe material to crewmen aboard nonunion boats, therebygenerating interest in and support for the Union. Also inAugust Guay went aboard a union boat at St. Louis andtalked to a working crewman who was making up a towthen being loaded. The record does not indicate whatthey talked about or whether Guay passed the man anyorganizing material.On another occasion during the week of August 6Guay, Zaporowski, and Blessie spotted an SCNO tow-boat at the bank near lock 26. There being no one ondeck, they hailed the pilot house, whereupon either thecaptain or pilot emerged and, in answer to their requestto come aboard, denied their request5MailingsDuring August the organizing committee began devel-oping mailing lists for unionized riverboatsDuring thethird and fourth weeks in September they beganmailingout to NMU delegated aboard such boats on the Missis-sippi, Illinois, andMissouri Rivers packets of campaignmaterial, including reprints from the union newspaperand the expanded pledge card pamphlet previously re-ferred to, along with a cover letter from Dooley withthemessage to pass on the material to nonunion boats179Following receipt from Talent on September 20 or 21of the list of 75 nonsupervisory employees of SCNO,several union mailings were made to those employees onthat listThe first of these mailings took place in the firstweek of October and included a cover letter addressedto SCNO barge line rivermen and the aforementionedpamphlet with the detachable pledge card. A similarmailing directed to "riverboat people," and including thepersons on the SCNO list, was sent out during the weekof October 22 This included the aforementioned pam-phletwith, blank pledge card and a reprint from theunionnewspaper. And again in November a thirdsimilarmailing, includingthe pamphlet with the pledge cards,was sent outThe Union received no response from any of thesemailings or,so far as the record shows, from any of theorganizingmaterial put aboard the union boats for thepurpose of being passed to nonunion boats.6 Other methods consideredThe organizing committee also considered variousotherorganizingmethods that for one reason or anotherthey decided not to use. Thus, radio and television com-mercialswere rejected as inadequate for reaching thepeople in which they were interested The organizers didnot hang around taverns that crewmen might patronizebecause they were uninformed of the times of crewchanges and also because,untillate in the campaign,they lackeda home mailinglist.They considered tele-phoning the towboats but rejected that idea because suchcallswould have had to be on an open channel, the em-ployee involved would have had to be requested byname, and the telephones aboard are in the pilot housesunder the surveillance of captain or pilot. They made nohome visits.According to Guay the difficulties inmaking the home visits were that organizers needed a listof the employees, which they did not have for much ofthe campaign, the addresses they eventually received arewidely scattered,5 and the organizers remained unin-formed as to whether the employees were in fact athome or aboard a boat They also made no effort to con-tact employees at home by telephone. I infer for thesame reasons , although this is not spelled out in therecordApparently no affirmative results accrued from the or-ganizingeffort insofar as Respondent's employees areconcerned, the Union being unsuccessful in achievingdirect communication with SCNO employees by any ofthe methods used.5The residences of the 75 nonsupervisory crewmen of SCNO are scat-tered over 12 States However, 47 are located in three States, namely 19inMissouri, 17 in Illinois, and 11 in Arkansas The balance are located asfollows eight to Kentucky, seven in Tennessee, three to Louisiana, threeinMississippi, two each in Texas and Iowa, and one each in Michigan,Oklahoma, and Pennsylvania 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. The Question of Reasonable Alternatives to AccessAboard the Towboats1General contentions of the partiesThe General Counsel contends generally that withoutaccess to Respondent's employees while they are aboardthe towboats union organizers lack reasonable means forcarrying on organizing among those employeess and,therefore, access aboard the towboats should be requiredRespondent generally contends to the contrary that suchcompulsory access aboard its towboats is not indicatedbecause reasonable alternatives exist for organizingashore among its employees. Both agree that the Su-preme Court set forth the basic standards for orderingunion access to an employer's premises inNLRB v. Bab-cock & Wilcox,351US 105 (1956) The Court stated(112-113):It is our judgment, however, that an employermay validly post his property against nonemployeedistribution of union literature if reasonable effortsby the union through other available channels of,communication will enable it to reach the employ-ees with its message and if the employer's notice ororder does not discriminate against the union by al-lowing other distribution.The employer may not affirmatively interfere withorganization, the union may not always insist thatthe employer aid organization But when the inac-cessibility of employees makes ineffective the rea-sonable attempts by nonemployees to communicatewith them through the usual channels, the right toexclude from property has been required to yield tothe extent needed to permit communication of infor-mation on the right to organize.The right of self-organization depends in somemeasure on the ability of employees to learn the ad-vantages of self-organization from others. Conse-quently, if the location of a plant and the livingquartersof the employees place the employeesbeyond the reach of reasonable union efforts tocommunicate with them, the employer must allowthe union to approach his employees on his proper-ty.2Theory of the General CounselMore particularly the General Counsel contends thatwhere, as here, the employees targeted by the Union liveand work aboard a marine vessel for substantial periodsof time, no substitute exists for union access to the em-ployees while they are aboard. The General Counsel as-serts that he had proved such facts here and has madeout a prima facie case for ordering union access aboardSCNO towboats He relies on the Board's decision inSabineTowing & Transportation Co.,205NLRB 4236 It is undisputed that the Union does not now represent any SCNOemployees(1973), enf denied 599 F.2d 663 (5th Cir. 1979) TheBoard there noted (205 NLRB at 424):Since this is a case wherethe employees essentiallyare housed within the Employer's premises, i.e., thetankers,the general proposition of law applicable toit is that, absent legitimate business considerations,the Employer may not deny nonemployee union repre-sentatives direct, personal access to such premises,forthe purpose of discussing unionism with the work-ers concerned,unless other adequate channels of com-munication with such workers are demonstrably avail-able.[Emphasis added ]InSabinethe Board cited, and the General Counsel herealso relies on, Board decisions inAlaska Barite Co.,197NLRB 1023 (1972), enfd. 83 LRRM 2992 (9th Cir. 1973),andSioux City & New Orleans Barge Lines,193NLRB382 (1971), enf denied 472 F.2d 753 (8th Cir 1973) InAlaska Barite,supra, the Trial Examiner with Board ap-Nothing within the Supreme Court'sBabcock &Wilcoxdecision suggests that unions must be re-quired to prove available alternatives inadequate,where the "location of a plant and the living quar-ters of the employees" themselves show that suchworkers are "beyond the reach of reasonable unionefforts" to communicate with them To require alabor organization's representative, nonetheless, toseek contact with the concerned workers in someother manner would be to dictate little more than afutile gesture,which would serve no constructivepurpose but would, rather, require the expenditureof considerable time, effort, and resources, merelyto confirm what should be clear from the objectivefacts-that such other methods of communicationprovide "no substitute for face to face contact"within a relaxed atmosphere, and must therefore beconsidered ineffectiveSCNO is the same employer as inSioux City,supra TheGeneral Counsel also relied on the Board's decision inBelcher Towing Co,238 NLRB 446 (1978), enf denied inpart 614 F 2d 88 (5th Cir 1980).3.Theory of RespondentCounsel for SCNO contends that the General Coun-sel's theory would shift to Respondent the burden ofproving whether alternative methods of communicationexist for the Union to adequately communicate its mes-sage to the employees. He argues that such a theory iserroneous, citing the Fifth Circuit's decision inNLRB v.Sabine Towing & Transportation Co.,599 F 2d 663 (5thCir. 1973), and that court's reliance on the SupremeCourt's decision inSears Roebuck & Cov.SanDiegoCountyDistrictCouncil of Carpenters,436U S. 180(1978).4.Discussion of reasonable alternativesConsidering the argument of counsel and the casescited, and with due respect to Fifth Circuit's opinion in SCNO BARGE LINES181theSabinecase, I find and conclude that the GeneralCounsel's reading of Board decisions and ofBabcock &Wilcoxiscorrect and that his theory,stated above, isvalid.Under the doctrine ofIowaBeefPackers, 144NLRB 615, 616(1963), Board law is binding on me.a. Isolationof towboat crewsIt is undisputed thatSCNOrefuses to permit union or-ganizers aboard its towboats.It is also undisputed thateach crewman for all intents and purposes is sequesteredaboard his towboat every other 30-day period, such peri-ods alternating with similar periods ashore.I infer that atany given time approximatelyhalf ofRespondent's activeboat employees are on boats and approximately half areashore. Thirty days aboard a boat is a substantial periodof time. And even over a more expended period, eachcrewman averages half of his time in that same situation.I find that during those periods aboard SCNO "employ-ees essentially are housed within the Employer's prem-ises" as contemplatedby theBoard's language inSabine,supra. This is "inaccessibility of employees" as contem-plated inBabcock & Wilcox(351U.S. at 112). I furtherfind that, on the record here, other channels of commu-nicationwith crewmen while they are aboard SCNOboats are not demonstrably available.b. Indirectorganizing through unionizedemployees ofother companiesRespecting alternative means by which union organiz-ers might reach crewmen aboard the towboats, the Gen-eral Counsel offered evidence that shows that the Unionplaced,either by mail or by hand,organizing literature inthe hands of union members and delegates on unionizedtowboats of other companies with the requests that theyendeavor to pass the material to crewmen aboard non-union towboats. The record does not reveal whether thisliterature found its way onto nonunion vessels and, spe-cifically,whether any reached SCNO vessels. Assuming,without finding, that some of it reached the hands ofSCNO crewmen in this manner, I find that method is nota reasonable alternative to access aboard for union orga-nizers because the essential element of direct personalcommunication is lacking.BelcherTowingCo., supra;Sioux City & New Orleans Barge Lines,supra.c.Mass mediaThe General Counsel also offered evidence that unionorganizers considered,but rejected, the use of radio andtelevision as a means of bringing the Union'smessage tononunion boatmen because they deemed them inadequatefor reaching the people they had targeted. I find their as-sessmentto be accurate. The evidence shows that theSCNOvessels are constantly moving,traversing longstretches of the river system. The geographic facts aresuch that they necessarily move into and out of the lis-tening and viewing areas of numerous radio and televi-sion transmitters. In these circumstances there is no real-isticway to prudentlyselect stationswitha reasonablechance that the desired message will reach crewmenaboard SCNO vessels. Use of such means would, at best,be a "shotgun" approach. The Board in a number ofcases hasruled thatuse of mass media to reach a smallgroup of targetedemployeesisnot a reasonable alterna-tive to directpersonal communication between organiz-ers and employees. SeeS& H Grossinger's, Inc.,156NLRB 223 (1965), enfd. 372 F.2d 26 (2d Cir. 1967);ScottHudgens,205 NLRB 628, 631 (1973);Scott Hudgens,230NLRB 414, 416 (1977);Holland Ranto, Co.,234 NLRB726 fn. 5, 733-734 (1978); andHutzler Bros.Co.,241NLRB 914 fn. 2, 916 (1979). I find, therefore, that use ofmass media is not a reasonable alternative means forreachingSCNOemployeeswhether aboardtheir vesselsor at home.d.Telephone calls to towboatsUnion organizers also considered attempting to reachSCNO crewmen aboard by telephoning the vessels. Theyrejected this technique because such calls, which wouldbe received in the vessel's pilot house, would be subjectto surveillance by the captain or the pilot. For thatreason alone such calls are not a reasonable alternativemeans of communication.e.Union mailingsThe organizers did attempt to reach SCNO crewmenby three separate mailings to their home addresses, twoinOctober and one in November,of campaign materialdesigned to interest them in the Union. These mailingswere based on the list of names and home addresses sup-plied by SCNO following the Union's request. Althoughthe Union also by then had requested the addresses ofemployees by boat, SCNO did not furnish that informa-tion.However, respecting the list that was furnished,Dooley, in talking with Talent, expressed his satisfaction.No further effort was made to press for the boat address-es.But even if the mailings had included boat addresses,the technique of mailing lacks the element of personalcontactwith crews on the boats that access aboardwould provide.NLRB v. Babcock & Wilcox,supra;SiouxCity & New Orleans Barge Lines,supra at 386;BelcherTowing Co.,supra.Accordingly, I find that mailings arenot a reasonable alternative to access aboard.f.Home telephone calls and visitsUnion organizers also considered,but rejected, tele-phone calls and visits to the homes of crewmen. Ofcourse it would be impossible by such methods to reachabout half of the crewmembers who at the time of callsor visits are aboard the towboats. Under the GeneralCounsel's theory, which I accept, such methods cannotbe a reasonable alternative to access for organizersaboard company vessels.NLRB v. Babcock & Wilcox,supra;Sabine Towing & TransportationCo., supra;SiouxCity & New Orleans Barge Lines,supra;Belcher TowingCo., supra.Telephone calls to crewmembers' homes are a methodfor preliminary contact with the segment who are notaboard at the time.And, by thesame token,home visitsare a method of personal communication with that seg-ment.A continuing program of calls and home visitsover an extended period of time arguably could reach allcrewmembers. The inevitable cost and effort of such an 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDextended program, especially for reaching all employees,the residences being scattered over 12 States, rule it outas a reasonable alternative to access aboard the vessels.Belcher Towing Co.,supra at 475 In addition, as pointedout by the General Counsel, 33 of the 75 addresses fur-nished by SCNO had no street addresses. This is a fur-ther reason why home visits are not a reasonable alterna-tive to access aboard.Sabine Towing & TransportationCo, supraGuay rejected telephone calls and home visits becausethe residences were scattered. He also rejected them be-cause for much of the campaign he lacked a list of namesand home addresses. But this lack cannot be laid at Re-spondent's doorstep because Talent responded promptlyafterDooley requested names and addresses by promis-ing a list of nonsupervisory employees and supplied sucha listwithin a reasonable time. Dooley never requestedtelephone numbers.Company counsel contends that 46 of the nonsupervi-sory crewmen of SCNO reside within 50 miles of size-able cities on the river system, as follows 16 have ad-dresses within 50 miles of St Louis, 8 within 50 miles ofCape Girardeau, 10 within 50 miles of Memphis, and 12within 50 miles of Paducah I find that 16 reside within50 miles of St. Louis, but only 5 within 50 miles of CapeGirardeau, 3 within 50 miles of Memphis, and 8 within,50 miles of PaducahWith the exception of Cape Girar-deau, the Union has patrolmen in each of these cities.SCNO counsel argues that it is more convenient for theUnion to call on these employees at home than on con-stantly moving towboats. But this is mere speculation. Inany case, counsel's argument does not take account ofthe 43 residences that I find are beyond a 50-mile radiusof these cities.In contrast to a home visit, a visit aboard a towboataffords the opportunity of conferring with more than onecrewmember If SCNO operates a maximum of nine tow-boats, nine such visits have the possibility of personalcontactwith all employees off duty at a given time,about, one-fourth of the Company's total complement.g. Surveillance of tavernsAccording to Guay, union organizers rejected hangingaround taverns that SCNO crewmembers might patron-izenear home, on coming ashore, or before goingaboard, because they were uninformed of the times ofcrew changes, or of home addresses until late in the cam-paign. Even assuming they had such information, surveil-lance of taverns is not a reasonable alternative to accessaboard the vessels.Belcher Towing Co,supra at 477, 478,Sabine Towing & TransportationCo., supra at 425 A rea-sonable alternative requires "a relaxed atmosphere" inwhich employees may exercise their Section 7 rights.Alaska Barite,supra at 1029.h Crew change pointsThe record shows that SCNO crew changes are madeatOmaha, Kansas City, St Louis, Memphis, Paducah,and New Orleans. There is no evidence of any union or-ganizing effort at those times and places by organizers orpatrolmen,and I infer no such effort was made Also,there is no evidence union organizers knew the places ofcrew change,letalone the times of change,althoughthere is the possibility they might have obtained such in-formation had they asked for it I base this observationonTalent'sofferof cooperation,other than accessaboard, to assure fulfillment of employee Section 7rights, and on the fact that he responded affirmatively toDooley's request for names and addresses.But in anyevent, even with such information in union hands, theobjective circumstances do not demonstrate a reasonablealternative to access aboard the vessels.Sabine Towing &TransportationCo,supra,SiouxCity& NewOrleansBarge Lines,supra at 386-387.The evidence regardingcrew changes warrants the inference,and I find, thatsuch occasions for the most part do not afford a reasona-ble situationwhere organizational communication andinterchange are possible SeeAlaska Barite Co.,supra.i.Conclusion respecting reasonable alternativesThe legal debate between the General Counsel andcounsel for SCNO on the question of reasonable alterna-tives to access aboard SCNO towboats results from dif-ferences between Board and court decisions, particularlythe Fifth Circuit's decision inNLRB v. Sabine Towing &TransportationCo, supra, the General Counsel relying onthe Board decisions and SCNO on the court of appealsThe Fifth Circuit cited the Supreme Court's decision inSears Roebuck & Co. v. San Diego County District Councilof Carpenters,supra, on the issue of burden of proof. In-ferentially SCNO looks toSearsto support its positionhere I do not find such support inSearsFirstly,Searsdid not arise in a Board proceeding and the SupremeCourt was not ruling on a particular Board action. Sec-ondly, read in its entirety,Searsreemphasizes the avail-ability of Board jurisdiction in access cases (436 U.S at201-202), by noting "the balance struck by the Boardand the Courts" inNLRB v. S & H Grossinger's, Inc., 372F 2d 26 (2d Cir 1967), andNLRB v. Lake SuperiorLumber Corp,167 F.2d 147 (6th Cir 1948) (436 U S. at205 and fn 41), both Board proceedings in which"unique obstacles to nontrespassory methods of commu-nication with employees" persuaded the Board to orderunion access to employer premises, and by noting theBoard's role in access cases to enunciate an accommoda-tion of employer property rights and union Section 7rights (436 U.S. 201, 204). The Court points to the Boardas the available and approved forum for adjudging accesscases under Section 8(a)(1) and certainly does not dis-avow the decisional law of the Board already developedin its application ofBabcock & Wilcox,supraOn thecontrary, the language inSearsisconsistentwith theBoard's role as the single official agency with nationwidejurisdiction designated in the Act to administer it. Boardprecedents, therefore, have special significance in evalu-ating the allegations of unfair labor practices presentedhere I conclude that the legal issue remains one of di-vergence between Board and court of appeals precedentBeing bound by Board precedent underIowa Beef Pack-ers,supra, and as set out hereinabove, I find they supportthe General Counsel's theory as applied to the evidencein this record of alternatives to access aboard SCNO SCNO BARGE LINES183towboats. Accordingly,for the reasons set out above, Ifind reasonable alternatives to such access do not exist.C. The Question of Union Entitlement to SpecialConsiderationbase them on speculation.Secondly,at this stage of liti-gation,with all due respect for the different view of theEighth Circuit inSioux City,under the rule ofIowa BeefPackers,supra,Imust follow the Board's decision that al-lowed access to union organizers.In its brief SCNO makes the point that the Union is astrangerto SCNO andits employees and is not entitledto the same privileges it has aboard craft operated byemployers whose employees it represents.I agree. How-ever, the only rights sought in this proceeding are thoseset out by the Supreme Court inBabcock & Wilcox,supra.Nevertheless, SCNO counsel complains that ifeven these rights are "granted to the NMU in thepresent case there is nothing to stop every other unionwhich might want to make an attempt to organize fromboarding the Respondent's boats or the boats of anyother company operating on the rivers of the UnitedStates."Iagree to the extent other labor organizationshave the same rights under the law as doesNMU. As IreadBabcock & Wilcox,supra, the Supreme Court didnot intend otherwise.However, there is no evidence inthis record indicating that any union other than NMU iscurrently interested in organizing among SCNO crew-members.SCNOcounsel also asserts,without a record reference,that at the hearing the administrative law judge ex-pressed the opinion that in many industries union orga-nizershave been allowed on employers' premises forpurposes of organizing.It is true, of course, and theBoard has so held in a number of cases involving differ-ent industries,that whereBabcock&Wilcoxstandards re-quire, union organizers must be allowed to organize oncompany property.If counsel believes the administrativelaw judge holds the view that nonemployee union orga-nizers have carte blanche to enter employer premises, heisunder a misapprehension, and if such an impressionwas conveyed during the hearing, it is disavowed.D. TheQuestionWhether Access Aboard ImposesSubstantialBurden on SCNO1.Other unionsRespondent's counsel argues that if NMU is allowedto boardSCNOboats at least four other unions repre-senting employees on the rivers will seek,and will havea right to seek,access aboard. Counsel argues that thatwould be the same situation as was before the EighthCircuit inNLRB v. Sioux City & New Orleans BargeLines,7inwhich that court ruled that "permitting threeunions to have access to an employer's property underthe circumstances. . .imposes a substantial burden onboth the employer's property rights and on his produc-tion." For those reasons the court refused to enforce theBoard's Order granting access to Respondent's towboatsfor organizers of the three unions there involved.As already noted, the present record reveals no cur-rent interest in organizingSCNO employeesother thanthat shown by NMU. To make findingsbased on a pre-diction that other unions will follow suit, would be to7 472 F 2d 753 (1973).2.Liability for injuryRespondent's counsel further contends that if accessfor NMU organizers is ordered in this case,SCNO risksincurring substantial liability for injuries such visitorsmight sustain as a resultof the Company's failure tomaintain a safe place,citing the SupremeCourt's rulinginKermarec v. Compagnie Generale Transatlantique,358U.S. 625 (1959). Counsel's point has validity to the extentthat under maritime law an enterprise carries a greaterburden of liability in the event of injury to visitors thanisthe case with land-based enterprises.Moreover, asshown by the evidence herein, there is no question butthat certain hazardous conditions exist aboard towboats,aswell as in boarding and disembarking from them,which do not exist ashore.Of course some hazardsashore are not present on a towboat.Presumably because ofboththe liabilities imposed bymaritime law and the hazards characteristic of towboatoperations,SCNOdiscourages visitors aboard its tow-boats.However, this policy is not an invariable, absolute,ban on visitors. On infrequent occasions vessel officershave their spouses on board the larger craft in theLower Mississippi.8The Company also publishes a booklet directed tovessel employees that provides,on the subject of guestsas follows:XIII. GuestsWhen any of the Companyvessels arecarryingguests,Cooks will be paid$10.00 extra each daythat guests are aboard. Government personnel, tech-nical representatives on board to observe and cor-rect equipment problems, and Company employeesand their families are not considered to be guestsfor this purpose.It is apparent from the above thatSCNOalready ac-commodates visitors in addition to persons who routinelycome aboard for business reasons such as fuel,or othersupply vendors who need an invoice signed,radio andradar repairmen,and marinesurveyors.The extent to which access aboard for NMUorganiz-erswould increase the risk of liability and accidents isnot established in this record.From the facts notedabove I find that management already has accounted forsome burden associated with visitors.Thus, the prospectof NMUorganizers aboard does not present an entirelynew type of burden.Whatever additional burden is en-8A recent occurrence demonstrates the flexibility of the antivisitorspolicy when business or operational considerations so dictate. A shortageof towboat pilots available for the Lower Mississippi had developed.SCNO needed an experienced pilot for a single trip but the pilot availableto them agreed to accept the assignment only if he were permitted tobring his wife with him. SCNO agreed and the pilot's spouse accompa-nied him throughout the trip 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtailed in allowing NMU organizers aboard can be kept toa minimum by reasonable arrangements. Access for orga-nizers need not go beyond what is reasonably necessaryto accomplish the communication involved in organizing.Central Hardware Co v. NLRB,407 U.S. 539, 544-545(1972);NLRB v. Lake Superior Lumber Corp,167 F.2d147 (6th Cir. 1948)3.Resolution regarding the burden of accessIn the circumstances of this case any additional "yield-ing" of SCNO property rights required by grantingaccess to union organizers would be "both temporaryand minimal "Central Hardware Co v. NLRB,supra at545.On the other hand, without access the Section 7rights of SCNO crewmen aboard are very limited andthose of nonemployee NMU organizers are virtuallymeaninglessGiving due consideration to the factual con-text of this case in accordance with the Supreme Court'sinstruction inScott Hudgens v. NLRB,424 U.S 507, 521-523 (1976), I find that the least destruction of conflictingSection 7 rights and employer property rights here willresult by an accommodation allowing organizer access tothe towboats.NLRB v. Babcock & Wilcox Co.,supra at112. In so finding I am mindful of the result reached bythe court of appeals inNLRB v Sioux City & New Orle-ans Barge Lines,supra, but my reading of Board deci-sions in access cases persuades me that on the recordhere the Board requires some yielding of the propertyrights of the employer to accommodate Section 7 rightsunder the Act. See particularly (marine cases)InterlakeSteamship Co.,174 NLRB 308 (1969);Sioux City & NewOrleans Barge Lines,supra;Ingram Barge Co,204 NLRB63 (1973);Sabine Towing & Transportation Co.,supra, andBelcher Towing Co.,and generally (nonmarine cases)S &H Grossinger's, Inc.,supra;New Pines, Inc.,191NLRB944 (1971);MonogramModels,Inc,192NLRB 705(1971);Alaska Barite Co.,supra;ScottHudgens,205NLRB 628 (1973);Scott Hudgens,230 NLRB 414 (1977),supra,Holland Rantos Co,supra, andHutzler Bros. Co.,supraE. The Question Whether the Act Requires EmployerAssistance to UnionsCiting Section 8(a)(1) and (2) of the Act for the propo-sition that the purpose of the Act is to require employersto leave organization of employees to the employees andunions involved, Respondent counsel argues that SCNOrisks unfair labor charges from other unions if it allowsNMU organizers to have access aboard. Counsel sup-ports their contention by pointing out that access, if al-lowed, necessarily would involve some supportive effortby SCNO, such as informing the Union of the locationof boats at particular times, arranging transportation toand from shore, transporting organizers while vessels areunderway, and feeding them if they remain on board asubstantial amount of timeHe argues that SCNO em-ployees would thereby gain the impression that the Com-pany favors NMU and was assisting it CitingLivingstonShirt Corp.,107 NLRB 400, 406-407 (1953), counsel con-tends that equality of opportunity between the parties re-garding organizing is best achieved through whatevercustomary means are available to each, and that theBoard should not require an employer to make its facili-ties available to a union for organizing its employeesThe difficulty with this argument is that the SupremeCourt has already answered it inNLRB v. Babcock &Wilcox,supra, as has the Board in the numerous cases de-cided pursuant to the Supreme Court's ruling, and citedhereinabove.At this point the argument is not persua-siveF The Question of Res JudicataAt my request the parties briefed the question wheth-er,under the doctrine of res judicata, litigation of thepresent matter is barred by the Eighth Circuit's decisioninNLRB v. Sioux City & New Orleans Barge Lines, 472F.2d 753 (1973), denying enforcement of an order of theBoard ordering this Respondent to grant access aboarditstowboats to organizers of threeunions includingNMU. Having considered the contentions of counsel andthe applicable authorities, I conclude that the presentproceedingisnotbarred by the priorlitigationunder thedoctrine of res judicata.The General Counsel argues that because other charg-ing parties, namely, the two additional unions, were in-volved in the prior case, there can be no bar. I reject thisargument because in the prior case eachunionwas a sep-arate party with a separate cause of action.9 The rightsof each complaining party,' although similar, were notjointThe court of appeals ruled that the presence ofthree unions simultaneously organizing resultedin an un-acceptable burden on the Company, but this was a factu-almatter not necessarily related to each union's status asa party. The broader aspects of res judicata, referred toas collateral estoppel, could still apply.Collateral estoppel is "that aspect of res judicata con-cerned with the effect of a final judgment on subsequentlitigation of a different cause of action involving some ofthe same issuesdeterminedin the initialaction."Develop-ments in the Law: Res Judicata,65Harv. L. Rev. 819,840. Since the earliercaseinvolved a different historicalevent, and necessarily a different cause of action underSection 10 of the Act than presently involved, the ques-tion of whether the prior ruling of the Eighth Circuit isconclusive depends on considerations of collateral estop-pel.Commissioner v. Sunnen,333U.S 591, 598-599(1948). In that case the Supreme Court stated as follows(333 U S. at 601-602):But if the relevant facts in the two cases are separa-ble, even though they be similar or identical, collat-eral estoppel does not govern the legal issues that9NMU had petitioned for an election, the two other unions had inter-vened, and NMU had filed objections to company conduct affecting theelectionA complaint based on unfair labor practice charges filed by theother unions alleged thesamecompany conduct (refusal to allow orga-nizers aboard towboats) was consolidated with a hearing on objectionsThe Board found the denials of access were objectional and also unfairlabor practices under Sec 8(a)(1) of the Act It ordered the election setaside and ordered Respondent to cease and desist from the unfair laborpracticesRespondent refused to comply with the Board's cease-and-desist order The Board then applied to the Eighth Circuit for enforce-ment of its order and that court denied enforcement SCNO BARGE LINES185recur in the second case. Thus, the second proceed-ing may involve an instrument or transaction identi-calwith, but in a form separable from, the one dealtwith in the first proceeding In that situation, theCourt is free in the second proceeding to make anindependent examination of the legal matters atissue It may then reach a different result, or, if con-sistency in decision is considered dust and desirable,reliance may be placed on the ordinary rule ofstaredecisis.Before a party can invoke the collateral es-toppel doctrinein these circumstances,the legalmatter raised in the second proceeding must involvethe same set of events or documents and the samebundle of legal principles that contributed to therendering of the first judgment[Citations omitted ]It is clear from the Court's ruling that collateral estoppeldoes not apply where, as here, the second action in-volves a separate set of facts, even though they be simi-lar or identical to the facts in the earlier caseG. The Question Whether the General Counsel isHarassing SCNOSometime in November,Talent returned a telephonecall from Dooley In their ensuing conversation Doleyacknowledged that SCNO had sent, and he had received,the names and addresses earlier requested by the UnionHe observed that SCNO was a pretty good company.Talent then mentioned that in the case of another non-union company that had sent the Union a similar list, theUnion had been satisfied.Dooley agreed,indicating someembarrassment about having filed unfair labor practicecharges against SCNO Talent then suggested Dooleywithdraw the charges if the Union was satisfied withwhat SCNO had done. Dooley stated he would do so,and he subsequently did request the Board'sRegionalDirector to withdraw the charges. The Regional Direc-tor, however, denied his requestAlthough Respondent's supplying of the requested listsatisfied the Union at that point and led to the requestedwithdrawal of the charges, the list was furnished prior toany discussion of union satisfaction,or of decision towithdraw the charges, or request to withdraw thecharges.Thus, supplying the list was not part of anagreement to settle the charges. In any case,at the hear-ing the Union unequivocally stated that it desired to pro-ceed on the complaintRespecting Respondent'scontention that it is beingharassedby this proceeding from which the Union atone point was willing to withdraw, I note that under theAct the General Counsel has an independent responsibil-ity to refuse to dismiss cases where such would not ef-fectuate the policies of the Act.Industrial Painters,117NLRB 1301, 1310 (1957) As the Board stated inAlberici-Frum-Colnon,226 NLRB 1315, 1316 (1976).More importantly, we note that the fact that acharging party may not wish to pursue a complaintfurther is not necessarily a valid ground for dismis-salOnce a charge is filed, the General Counsel pro-ceeds, not in vindication of private rights, but as therepresentativae of an agency entrusted with thepower and duty of enforcing the Act in which thepublic has an interest,and dismissal does not lie as amatter of right should the charging party seek thecharge's withdrawalIconclude that the General Counsel has not abused this"power and duty of enforcing the Act" and is properlyproceeding with the present matter. Respondent's con-tention of official harassment lacks meritPursuant to Section 10(c) of the Act and based on apreponderance of the evidence in the record as a whole,Ifind and conclude that SCNO should allow the Union'sorganizers reasonable access to its towboats to permit theaccommodation between Section 7 rights and privateproperty rights required by the Supreme Court's rulingsinNLRB v. Babcock & Wilcox,supra, andHudgens v.NLRB,supra.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of SCNO set forthin section I, above,occurring in connection with its operations describedtherein, have a close,intimate,and substantial relation-ship to trade,traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.SCNOisan employer within the meaning of Sec-tion 2(2) and is engaged in commerce within the meaningof Section 2(6) and(7) of the Act2The Unionis a labor organization within the mean-ing of Section2(5) of the Act3.SCNO,by refusing to allow union organizersaboard itstowboatsto engage in organizingactivityamong its towboats crewmembers, engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act4.Theunfair labor practices found above affect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that SCNO violated Section 8(a)(1) ofthe Act, I recommend that it be ordered to cease anddesist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Such order shall contemplate reasonable arrangements toallow union access to Respondent's boats while avoidingneedless interference with company operations[Recommended Order omitted from publication.]